DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Singh et al US 2007/0240191(hereinafter Singh).

Regarding claim1, Chen discloses  a method for processing video data, comprising: identifying one or more input factors including one or more of signal quality factors, video content complexity factors, and hardware buffering factors for one or more of a video encoding system and a video playback system, wherein the one or more input factors includes hardware buffering factors for one or more buffers of the video playback system([0022], determine characteristics of a video transmission path between encoder buffer and decoder buffer. The characteristics comprising  buffer size of the decoder buffer, input rate of the decoder buffer and buffer size of encoder buffer, [0023]); evaluating the one or more input factors to determine adjustments to apply to one or both of the video encoding system and the video playback system, wherein the one or more  input factors includes hardware buffering factors for one or more  buffers of the video playback system([0022], determine a transmission rate  from the characteristics of the video transmission path. The characteristics comprising buffer size of the decoder buffer, input rate of the decoder buffer and buffer size of encoder buffer, [0023]); and applying the determined adjustments to the one or both of the video encoding system and the video playback system ([0023]) but does not teach and Singh teaches wherein the determined adjustments include modifying a prioritization setting that indicates what data to prioritize  based on perceptual importance([0009] [0063],  retransmitting corrupted  logical group in order of priority logical group in perceptual importance).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to retransmit logical groups based on order of priority in perceptual importance as in Singh such that correct copy of the corrupted data can be received  by the receiver.

Regarding claim2, Chen teaches the method of claim 1, wherein the signal quality factors include one or more of signal-to-noise ratio, wireless channel modulation and coding scheme, wireless channel packet error rate, and overall wireless channel throughput ( [0020], [0023-0024], [0230], network throughput deterioration).

Regarding claim3, Chen teaches the method of claim 1, wherein the video content complexity factors include one or more of compression settings, bandwidth variations, image block limit counters, and block hot spots of previous frames ([0020], network transmission rate, delay and jitter).

Regarding claim4, Chen teaches  the method of claim 1, wherein the hardware buffering factors include one or more of buffer level of a buffer that stores data waiting to be transmitted from the video encoder system to the video playback system, one or more of a buffer level of a buffer that stores data waiting to be decoded at the video playback system, one or more of a buffer level of an internal buffer that is internal to the video playback system, one or more of a buffer level of an internal buffer that is internal to the video encoder system ([0022], buffer size of the decoder buffer, input rate of the decoder buffer and buffer size of encoder buffer, [0023]).

Regarding claim5, Chen teaches the method of claim 1, wherein the adjustments include one or more of codec compression settings adjustments, buffering decision adjustments, and transmission prioritization adjustments ([0010-0013], based of buffer status information or network status, adjusting a transmission rate and encoding rate).

Regarding claim6, Chen teaches the method of claim 5, wherein the codec compression adjustments include one or more of bandwidth and compression settings adjustments, error resilience settings, and foveated encoding settings ([0010-0013], based of buffer status information or network status, adjusting a transmission rate and encoding rate, [0134], [0230]).

Regarding claim9, Chen teaches the method of claim 1, wherein determining the adjustments includes determining adjustments that increase or decrease data needed for transmission in response to factors that indicate an increase or decrease in availability of data transmission or processing capabilities ([0010-0013], based of buffer status information or network status, adjusting a transmission rate and encoding rate).

	Regarding claim10, Chen teaches the method of claim 1, wherein the input factors are received from one or more of the video encoding system and the playback system ([0022], determine characteristics of the video transmission path between encoder and decoder buffer, [0023], video source equipment determines transmission rate).

Claims 11, 20 are rejected for similar reason as described in claim1 above. Chen further discloses a system, comprising: a video playback system (fig. 3, video compression decoder, fig. 7); and a video encoding system, comprising: wireless transceiver (fig. 3, 7); a video encoder (fig. 3, 7, encoding device); and a video and signal adjustment unit ([0022], source 130 adjust transmission/encoding of the video content based on conditions associated with network/video buffer information).
Claim12 is rejected for similar reason as described in claim2 above.
Claim13 is rejected for similar reason as described in claim3 above. 
Claim14 is rejected for similar reason as described in claim4 above.
Claim15 is rejected for similar reason as described in claim5 above.
Claim16 is rejected for similar reason as described in claim6 above.
Claim19 is rejected for similar reason as described in claim9 above.

Claims 7-8, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Singh as applied to claims 1-6, 9-16, 19-20 above, and further in view of Gilbert et al US 2007/0223380 (hereinafter Gilbert).

Regarding claim7, Chen in view of Singh teaches all the limitations of claim5 above but do not teach and Gilbert teaches the buffering decision adjustments include one or more of whether to drop late packets, whether to drop packets when one or more buffers are full, and whether to insert data into a stream when there is packet loss ([0066], when buffer cannot accommodate the incoming packets, the buffer management drops media packets).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to drop a packet as in Gilbert to avoid error concealment failures resulting from data loss due to overflows and improves the efficiency of buffer use without noticeable media quality degradation ([0066]).

Regarding claim8, Chen in view of singh teaches all the limitations of claim5 above but do not teach and Gilbert teaches the transmission prioritization adjustments include one or more of whether and what to prioritize for transmission for and how many times to retransmit certain items of data ([0073-0075], [0083-0086], prioritize important packets (data) to be retransmitted).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to retransmit packets/data based on priority to reduce latency caused by loss of packet efficiently.
Claim17 is rejected for similar reason as described in claim7 above.
Claim18 is rejected for similar reason as described in claim8 above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484